Citation Nr: 1421465	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to a compensable evaluation for traumatic brain injury (TBI).

4.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

5.  Entitlement to service connection for chronic eye condition. 


REPRESENTATION

Appellant represented by:	Kimberly L. Boldt, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from March 1981 to August 1981 and a period of active duty from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas and Portland, Oregon respectively.   

In February 2012, the Veteran testified at a local Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to higher ratings for TBI and migraine headaches, and 
entitlement to service connection for a chronic eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 2006 rating decision that declined to reopen a claim for service connection for dysthymic disorder (and which also denied service connection for PTSD) is final.

2.  The evidence received since the December 2006 RO rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.


II.	New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In a December 2006 rating decision, the RO expressly declined to reopen the issue of entitlement to service connection for dysthymic disorder (also claimed as depression) with memory loss.  The RO also denied service connection for PTSD.  At that time (as well as at the time of the July 2000 rating decision), the Veteran contended that he had a mental disability however variously diagnosed as the result of his in-service June 1991 motor vehicle accident.  In the notice of decision letter dated in December 2006, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  The Veteran did not appeal the rating decision within the one year following notice of the decision and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).

The Veteran filed a claim for service connection for PTSD in July 2008.  An October 2008 rating decision denied service connection for PTSD on the merits.  Notice of the denial was mailed to the Veteran on October 8, 2008.  The Veteran filed another claim for service connection for PTSD in April 2009.  A September 2009 rating decision confirmed and continued the denial.  Thereafter, the Veteran underwent a VA PTSD examination on October 1, 2009.  An October 2009 rating decision confirmed and continued the denial.  The Veteran's notice of disagreement was filed in November 2009.  A statement of the case was issued in April 2011.  The Veteran filed VA Form 9 in May 2011.  The October 2009 VA examination report constitutes new and material evidence that was received prior to the expiration of the appeal period and so will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the last final denial is the December 2006 rating decision.

Relevant evidence received subsequent to the December 2006 rating decision includes an April 2011 statement from the Veteran in which he details in-service stressors related to his fear of hostile military or terrorist activity and a December 2011 opinion from a VA psychologist which notes that the Veteran has PTSD.  The Board finds that the foregoing evidence is new in that it was not previously of record.  The evidence is also material as it relates to the prior basis for denial of the claim.  In this regard, the Board observes that the prior medical evidence conflicted on whether the Veteran had PTSD.  Also, the stressor statement is significant in light of the fact that during the course of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).  The rule has no geographic requirement and is not limited to service in a combat zone or on land. Id.  Accordingly, new and material evidence has been received, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and the claim is granted to this extent only.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

Acquired Psychiatric Disorder to include PTSD

In the present case, the Board notes that the record contains a PTSD examination from October 2009.  The examination did not include an opinion or discussion of the Veteran's fear of hostile military or terrorist activity, or in-service personal assault.  In a submission from the Veteran in April 2011, the Veteran discussed his fear of being attacked.  Specifically, the Veteran discussed his fear when the alarms were sounded when he was overseas.  The Veteran also relayed his fear about being attacked by a scud, and in instance where he was on duty and nearly shot a fellow serviceman.  In the May 2011 supplemental statement of the case, the RO conceded that the Veteran's claimed stressors were consistent with the places, types, and circumstances of his service and related to his fear of hostile military or terrorist activity.  As noted above, a December 2011 opinion from a VA psychologist noted that the Veteran had PTSD but did not specifically link the PTSD to an in-service stressor event.  Thus, the Board finds that the Veteran should be afforded another VA examination and opinion to help substantiate his claim.   

Eye Disorder 

An assessment of the Veteran in January 2010 indicated that the Veteran's pupil was not reactive.  In July, 2010 the Veteran stated that his migraine headaches are accompanied by photophobia.  Based on a review of the Veteran, a VA physician stated that the Veteran's right pupil is not responsive to light, easily fatigued and on a review of symptoms noted visual changes.  A physical examination of the Veteran's eyes also revealed anisocoria.  In June 2010 the Veteran stated that as a result of his headaches he gets lightheaded with blurry vision.  The Veteran is service-connected for migraines, and there is an indication that the Veteran's eye condition may be associated to his service-connected migraines.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  Because an opinion and examination has not yet been provided with regard to the Veteran's eye complaints, further development is required. 

TBI and Migraines

The Veteran has alleged that the residuals of his traumatic brain injury and his migraines have worsened since his last VA examination in June 2010.  The Veteran at his Board hearing stated that he has headaches for anywhere from two to three hours, and sometimes the headaches last four hours.  The Veteran also stated that he has the headaches periodically throughout the day.  The Veteran stated that he has difficulty understanding instructions, and has trouble remembering dates and his prior work history.  The Veteran also stated that his condition is getting worse, that he feels "edgy", has difficulty talking to people, and sharing things about himself.  Thus, a new VA examination is necessary to evaluate the severity of the Veteran's TBI and migraines.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his TBI, migraines, eye, and PTSD since October 2013.   Also, obtain VA treatment records from the Wichita VA Medical Center dated in June 1996.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by a qualified examiner to determine whether the Veteran has a current eye disability and whether or not it is related to service or a service connected disability.  The claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) must be made available to and be reviewed by the examiner.

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or better probability) that any diagnosed eye disorder had its (A) onset in-service or is (B) caused by or aggravated (i.e., permanently worsened) by his service-connected TBI or migraine headaches.  If such aggravation is found, the examiner should determine:  (i) the baseline manifestations of the Veteran's eye disability absent the effect of aggravation, and (ii) the increased manifestations that are proximately due to the service-connected TBI or migraine headaches.  

The examiner should set forth the complete rationale for all opinions.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he must provide a detailed explanation as to why this is so.

3.  Schedule a VA evaluation to determine whether any acquired psychiatric disorder to include PTSD is related to the Veteran's service.   The claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) must be reviewed by the examiner including the December 2011 opinion from a VA psychologist, and the examination report reflect that such review occurred.  All indicated testing should be conducted.  A thorough rationale should accompany any opinion reached.

a)  The examiner is advised that the Veteran's claimed stressors in connection with his service in operation Desert Shield/Desert Storm are consistent with the places, types, and circumstances of his service and relate to his fear of hostile military or terrorist activity.  In light of the foregoing, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any of the stressors related to the Veteran's fear of hostile military or terrorist activity are adequate to support a DSM-IV diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptoms are related to the claimed stressors.  

b)  For the claimed stressor related to the June 1991 in-service motor vehicle accident and resultant TBI and migraine headaches, the examiner should offer an opinion on whether it is at least as likely as not (50 percent probability or greater) the stressor is adequate to support a DSM-IV diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptoms are related to the claimed stressor.  

c)  For any stressors related to in-service personal assault, the examiner should offer an opinion on whether it is at least as likely as not (50 percent probability or greater) that an in-service personal assault occurred and, if so, whether it is at least as likely as not (50 percent probability or greater) that the stressor is adequate to support a DSM-IV diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptoms are related to the claimed stressor.  

d)  As for any acquired psychiatric disorder diagnosed other than PTSD, the examiner should offer an opinion on whether it is at least as likely as not (50 percent or greater probability) that such disorder, to include depression, had
its (A) onset in-service or is (B) caused by or aggravated (i.e., permanently worsened) by his service-connected TBI or migraine headaches.  If such aggravation is found, the examiner should determine:  (i) the baseline manifestations of the Veteran's disability absent the effect of aggravation, and (ii) the increased manifestations that are proximately due to the service-connected TBI or migraine headaches.  

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected TBI.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examination must be conducted following the protocol in VA's Traumatic Brain Injury Examination Worksheet.  The examination must respond to the instructions contained therein.  The examiner is also specifically requested to identify the symptoms attributable to the in-service head injury and to address the impact of the residuals on his ability to secure and follow substantially gainful employment.  

5.  Schedule the Veteran for a VA examination to determine the severity of his service-connected migraine headaches.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The VA examiner must report the following:

a. The frequency of the Veteran's migraine headaches, such as very frequent, i.e., an average of more than once a month over the last several months; an average of once a month over the last several months; an average of one every two months, over the last several months; or an average of less than one every two months over the last several months, and  

b. Whether the Veteran's headaches are prostrating in nature.

The examiner must also state what impact, if any, the Veteran's migraine headaches have on his daily activities, including, but not limited to, his ability to work and his ability to independently perform the activities of daily living.  In particular, the examiner must state whether the Veteran's migraine headaches are productive of severe economic inadaptability, and address the impact of the residuals on his ability to secure and follow substantially gainful employment.  
 
6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


